           Case 2:20-cv-00878-GMN-VCF Document 18 Filed 12/14/20 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3
     AIMEE LYNN O’NEIL,                                     )
 4                                                          )
                             Plaintiff,                     )        Case No.: 2:20-cv-00878-GMN-VCF
 5
            vs.                                             )
 6                                                          )                        ORDER
     STATE OF NEW YORK,                                     )
 7                                                          )
                             Defendant.                     )
 8                                                          )
 9
             Pending before the Court is the Report and Recommendation (“R&R”) of United States
10
     Magistrate Judge Cam Ferenbach, (ECF No. 15), which recommends that the case be
11
     dismissed. 1 Specifically, the R&R recommends that Plaintiff’s Amended Complaints, (ECF
12
     Nos. 10 and 11) be dismissed with prejudice and further recommends that Plaintiff’s Motion for
13
     Temporary Restraining Order, (ECF No. 5), Motion for Preliminary Injunction, (ECF No. 6),
14
     Motion for Entry of Clerk’s Default Judgment, (ECF No. 7), and Motions for Summary
15
     Judgment, (ECF Nos. 12 and 13) all be denied.
16
             A party may file specific written objections to the findings and recommendations of a
17
     United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
18
     D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
19
     determination of those portions to which objections are made. Id. The Court may accept, reject,
20
     or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
21
     28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
22
     not required to conduct “any review at all . . . of any issue that is not the subject of an
23
     1
24     On December 10, 2020, Plaintiff filed a Notice of Appeal as to the R&R. (See Notice of Appeal, ECF No. 16).
     R&Rs are not appealable as they are not final orders. See Burnside v. Jacquez, 731 F.3d 874, 875 (9th Cir. 2013)
25   (“A notice of appeal from a magistrate judge's report and recommendation is ineffective.”). To the extent the
     Court can construe the notice as an Objection, Plaintiff fails to specifically object to any deficiencies of the
     R&R. The Court thus adopts the R&R.

                                                       Page 1 of 2
          Case 2:20-cv-00878-GMN-VCF Document 18 Filed 12/14/20 Page 2 of 2




 1   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
 2   that a district court is not required to review a magistrate judge’s report and recommendation
 3   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
 4   1122 (9th Cir. 2003).
 5          Here, no objections were filed, and the deadline to do so, November 30, 2020, has
 6   passed. (See Report and Recommendation, ECF No. 15).
 7          Accordingly,
 8          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 15), is
 9   ACCEPTED AND ADOPTED in full.
10          IT IS FURTHER ORDERED that the case is DISMISSED without prejudice and
11   Plaintiff’s Motion for Temporary Restraining Order, (ECF No. 5), Motion for Preliminary
12   Injunction, (ECF No. 6), Motion for Entry of Clerk’s Default Judgment, (ECF No. 7), and
13   Motions for Summary Judgment, (ECF Nos. 12 and 13) are DENIED as moot.
14          The Clerk of Court shall close the case and enter judgment accordingly.
15                      14 day of December, 2020.
            DATED this _____
16
17
18                                                ___________________________________
                                                  Gloria M. Navarro, District Judge
19                                                United States District Court
20
21
22
23
24
25


                                                Page 2 of 2
